Case 2:17-cv-02972-AKT Document 296-2 Filed 06/17/19 Page 1 of 2 PagelD #: 1086

EXHIBIT 1
Case 2:17-cv-02972-AKT Document 296-2 Filed 06/17/19 at” of 2 PagelD #: 1087

SUMMARY OF TERMS OF SETTLEMENT — CASTILLO V. PERFUME WORLDWIDE AND 90 MEDIATIONS
CASE NO. :17-cv-02972-JS-AKT

1. Employer will pay a total amount of $ 1,500,000 (the fund) to a class consisting of all non-
exempt employees who were employed at any time from May 19, 2011 to the present, including
the 90 opt-ins who signed arbitral agreements as well as those who signed arbitration
agreements but did not opt in. All class members shall release wage and hour claims under the
NYLL and the FLSA. In addition, the 90 opt-ins subject to arbitration agreements shall release
the claims described in paragraph 4.

2. The parties will consent to the jurisdiction of Magistrate Judge Tomlinson for all purposes.

The parties consent to dismiss the arbitrations.

4. Alleeoc charges and claims including Title VII claims and claims under the NYSHRL or the anti-
retaliaiton provisions of the NYLL or the FLSA, threatened or filed, of the Named Plaintiffs or 90
opt-ins subject to arbitration agreements shall be resolved in the context of this settlement and
will be to be presented to Judge Tomlinson for approval.

5. Plaintiff's counsel will, subject to court approval, distribute the fund, including making
applications for service awards to the class representatives.

6. There will a separate attorneys fee fund of $800,000.00 from which Plaintiff's counsel shall
apply for attorneys fees and costs of the action. Defendants will not oppose the application for
attorneys fees and costs. The difference between the approved attorneys fees and costs and
the fund, if any, will be returned to the defendants.

7. The amount shall be payable in the following amounts:

a. $800,000.00 to be paid on the effective day of the settlement (which is 30 days after the
judge’s order approving the settlement, if no appeal is filed, and after all appeals are
resolved in favor of the settlement, if the judgment is appealed).

b. Two equal installments each for $750,000.00. The first installment will be due within 12
months of the effective date and the second installment will be paid within 24 months
of the effective date.

c. Participants will have 30 days to cash checks after the date of mailing. Any individual
who cashes a settlement check will be deemed to have released their claims. Uncashed
checks will revert to the employer after 30 days.

8. This summary is intended to bind the parties, subject to approval by the Court.

Ww

x Dated: November 29, 2018

     

A Toregysror Dele oe

dntaner Car ks

 

Ato Lt0 Li ceer ful me a
Arace /Y V4siadar> Depe v bavy

Prywh Golr ‘

  
   

N of son £ (asHN6- Cailes A Keyes marta Valladares

 
